DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a computer-implemented method for training a model that refines estimated parameter values within subsurface map data sets, ..., the method comprising: obtaining ... training data, the training data including (i) unrefined subsurface map data sets specifying estimated parameter values of a first parameter ... , and (ii) refined subsurface map data sets specifying refined estimations of parameter values of the first parameter ... , and wherein the estimated parameter values include pre-processed noise derived from collecting the parameter values and processed noise derived from processing the estimated parameter values; obtaining ...  an initial seismic mapping model; generating a conditioned seismic mapping model by training, ... using the training data, the initial seismic mapping model ...", in combination with the remaining claim elements as set forth in claim 1, and claims 2-9 depending therefrom.
The prior art does not disclose or suggest, "a computer-implemented method for refining estimated parameter values within subsurface map data sets, ..., the method comprising: obtaining an initial target subsurface map data set; obtaining, from the electronic storage, a conditioned seismic mapping model, the conditioned seismic mapping model having been conditioned by training an initial seismic mapping model, wherein the training data includes (i) unrefined subsurface map data sets specifying estimated parameter values of a first parameter ... , and (ii) refined subsurface map data sets 
The prior art does not disclose or suggest, "a computer-implemented method for refining estimated parameter values within subsurface map data sets, ... , the method comprising: obtaining multiple initial target subsurface map data sets that have been derived from different seismic pre-stack data sets; obtaining ... a conditioned seismic mapping model, the conditioned seismic mapping model having been conditioned by training an initial seismic mapping model, wherein the training data includes (i) unrefined subsurface map data sets specifying estimated parameter values of a first parameter ... , and (ii) refined subsurface map data sets specifying refined estimations of parameter values of the first parameter ... , and wherein the estimated parameter values include pre-processed noise derived from collecting the parameter values and processed noise derived from processing the estimated parameter values; applying the conditioned seismic mapping model individually to the initial target subsurface map data sets to generate metric values of an estimated quality metric ... ; selecting from among the multiple sets of seismic pre-stack data based on the metric values of the estimated quality metric determined for the initial target subsurface map data sets derived from the seismic pre-stack data sets ...", in combination with the remaining claim elements as set forth in claim 16, and claims 17-20 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 6/25/21, with respect to the previous art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn. 
Regarding Applicant’s remarks on pages 9-10 of the reply, Examiner agrees that the current amendment overcomes the previous rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852